 

  

:

UNITED STATES DISTRICT COURT Le i
SOUTHERN DISTRICT OF NEW YORK i z
TT eee x hi SUUNIMILL She ase 4
NIDAL AYYAD, i A
Movant, RS aM as ete :

~ 16-0v-4346 (LARS
_against- 3-cr-180 (L.
against ops L marie 9 CAB) 27241 2228

UNITED STATES OF AMERICA. Chuxbera of Judge Raplan

eee eee ee ee ee eee ee eee x eet, ue ' ‘i od
AHMAD MOHAMMAD AJAJ,
Movant,
16-cv-5031 (LAK)
-against- (93-cr-180 (LAK))

UNITED STATES OF AMERICA.

om ee ee ee x
MOHAMMAD SALAMEH,
Movant,
16-cv-5184 (LAK)
-against- (93-cr-180 (LAK))
UNITED STATES OF AMERICA.
aoe ee eee eee eee ee eee eee ee BR ee x
EYAD ISMOIL,
Movant,
16-cv-5658 (LAK)
-against- (93-cr-180 (LAK))
UNITED STATES OF AMERICA.
os x
ORDER
(Corrected)

LEWIS A. KAPLAN, District Judge.

Movants were convicted of multiple felony counts in connection with the 1993 World
Trade Center Bombing, including two counts charged under 18 U.S.C. § 924(c). The predicate
offenses for these counts were (1) assault on a federal official in violation of 18 U.S.C. § 111 (Count
Nine) and (2) conspiracy to destroy buildings in violation of 18 U.S.C. § 371 (Count Ten).

In June 2016, movants filed nearly identical 28 U.S.C. § 2255 motions challenging

 
2

their convictions on Counts Nine and Ten [DI 859, 862, 863, 867].! They argued that the predicate
offenses were not “crimes of violence” under Johnson v. United States, 135 S.Ct. 2551 (2015), As
to Count Nine, movants’ arguments were based on Section 111(a)’s definition of assaulting a federal
officer, which criminalizes, among physical acts of violence, intimidating a federal officer. The
Court stayed the motions pending the resolution of constitutional challenges to Section 924(c)(3)’s
definition of a “crime of violence” [DI 873, 902],

In June 2019, the Supreme Court in United States v. Davis, 139 S.Ct. 2319 (2019),
held that the Section 924(c)(3)(B) “risk of force” clause is unconstitutionally vague. In light of
Davis, the Second Circuit in United States v. Barrett, 937 F.3d 126 (2d Cir. 2019), vacated a
defendant’s conviction under Section 924(c)(3)(B) for conspiracy to commit a Hobbs Act robbery.

The government argues that, as to Count Nine, movants were convicted under Section
111(b) and that assaulting a federal officer in violation of this subsection is a “crime of violence”
under Section 924(c)(3)(A)’s “elements clause.” The Court agrees substantially for the reasons
stated in the government’s brief [DI 928].

In theirreply, movants Ayyad, Ajaj, and Salameh’ do not challenge the government’s
position that they were convicted under Section 111(b) [DI 931]. Instead, they now challenge their
convictions on Count Nine based on the jury charge given at trial, which instructed that the
defendants could be found guilty of the substantive offense ifthe jury concluded that the defendants
were engaged in the conspiracy charged in Count One. Movants argue that because conspiracy is
not a crime of violence, the offense does not satisfy Section 924(c)(3)(A)’s requirement that the
predicate offense “has as an element the use, attempted use, or threatened use of physical force
against the person or property of another[.]” Movants argue that, in light of Davis and Barrett, the
conviction also cannot stand under Section 924(c)(3)(B). Accordingly, they contend that Count Nine
must be vacated.

It is well settled that an argument raised for the first time in a reply brief is not a
proper basis for granting relief.* Though movants make the same legal argument as in their original
motion — that the predicate offense is not a “crime of violence” — the reply asserts new grounds in
support of their argument.

The government shall file a response as to Ayyad, Ajaj, and Salameh no later than

 

All docket references are to 93-cr-180.

The reply was filed by counsel for Ayyad, Ajaj, and Salameh. Ismoil has not responded to
the government’s brief.

See Best y. Barbarotta, 790 F, App'x 336, 337 n.2 (2d Cir. 2020); Nat'l Labor Relations Ba.
v. Star Color Plate Serv., 843 F.2d 1507, 1510 n.3 (2d Cir. 1988).

 
3

March 20, 2020. Ayyad, Ajaj, and Salameh shail file their joint reply, if any, within 30 days of the
date that the government files its response.

In light of Davis and Barrett, the government consented to vacatur of movants’
convictions on Count Ten [DI 928 at 1 n.2}.

All movants’ motions [DI 859, 862, 863, 867] are granted with respect to their
convictions on Count Ten. The Court will enter amended judgments to so reflect. Ismoil’s motion
[DI 867] is denied with respect to his conviction on Count Nine. The Court will resolve Ayyad,
Ajaj, and Salameh’s motions with respect to Count Nine once the parties have filed their respective
submissions.

SO ORDERED.
Dated: February 19, 2020

Corrected: February 24, 2020 Le ea fl lL MA

Lewis A. Kaplan ¥
United States District Judge

 
